Citation Nr: 1636986	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012.

2.  Entitlement to an effective date earlier than April 1, 2015, for payment of additional compensation for the Veteran's dependent spouse.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision and November 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The November 2012 rating decision granted an increased evaluation for the Veteran's service-connected back disability, from 20 percent to 40 percent, effective April 12, 2012.  The November 2015 administrative decision granted payment of additional compensation for the Veteran's dependent spouse and assigned an effective date of April 1, 2015.

In October 2014, the Board remanded the issue of entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012 for issuance of a statement of the case (SOC).  A January 2015 SOC was issued and the Veteran timely perfected an appeal thereafter.  This issue was again before the Board in November 2015, when it was remanded for further development and consideration.  It now returns for appellate review.  

In October 2014, the Board also remanded the issues of entitlement to an initial rating in excess of 10 percent on an extraschedular basis for service-connected low back disability for the time period from March 4, 1997 through October 19, 2004 and entitlement to an initial rating in excess of 20 percent on an extraschedular basis for service-connected low back disability for the time period from October 20, 1997 through April 11, 2012, for issuance of a supplemental statement of the case (SSOC); and the issues of entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the right lower extremity; entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the left lower extremity; entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the right lower extremity; entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the left lower extremity; and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for the time period from March 4, 1997 through April 11, 2012, for further evidentiary development.  The record reflects that such issues have not yet been certified to the Board.  Therefore, such matters are not addressed at this time and will be the subject of a later Board decision, if warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to an effective date earlier than April 1, 2015, for payment of additional compensation for the Veteran's dependent spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2016 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative provided notification, that withdrawal of the Veteran's claim for entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012 is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012 have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

In March 2016 written correspondence, the Veteran's representative withdrew the Veteran's appeal as to the issue of entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.


ORDER

Entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012 is dismissed.


REMAND

In a November 2015 administrative decision, the AOJ granted payment of additional compensation for the Veteran's dependent spouse and assigned an effective date of April 1, 2015.  In December 2015, the Veteran submitted a timely notice of disagreement (NOD) with respect to the effective date assigned.  The record does not reflect a SOC has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issue of entitlement to an effective date earlier than April 1, 2015, for payment of additional compensation for the Veteran's dependent spouse.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

Issue a SOC pursuant to the NOD received in December 2015, as to the administrative decision in November 2015, which the Veteran is appealing for entitlement to an effective date earlier than April 1, 2015, for payment of additional compensation for the Veteran's dependent spouse.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


